Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5, 8, 10-12, 14-16, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 lines 11 and 13, claim 12 lines 14 and 16, and claim 23 lines 13 and 15, the phrase "if" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter


The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior arts do not teach or render obvious “the memory cells including near memory cells vulnerable to a spike in current delivery interfering with accessing the memory cells if near to any of the first contacts and the second contacts, and far memory cells vulnerable to a drop in current delivery interfering with accessing the memory cells if far from any of the first contacts and the second contacts; a high resistive material along any one or both of: the first conductive lines coupled to one or more of the near memory cells and the second conductive lines coupled to one or more of the near memory cells, the high resistive material to increase a resistance of a current path for the one or more of the near memory cells to mitigate the spike in current delivery; and a low resistive material along any one or both of: the first conductive lines coupled to one or more of the far memory cells and the second conductive lines coupled to one or more of the far memory cells, the low resistive material to reduce a the resistance of the current path for the one or more of the far memory cells to preserve current delivery”, as recited in claims 1 and 12; and “the array of memory cells including one more near memory cells vulnerable to a spike in current delivery interfering with access to the value if near to any of the first contacts and the second contacts, and one or more far memory cells vulnerable to a drop in current delivery interfering with access to the value if far from any of the first contacts and the second contacts; high resistive material on any of the first conductive lines and the second conductive lines coupled to one or more of the near memory cells, the high 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811